Title: The Committee of Secret Correspondence to [Arthur Lee], 12 December 1775
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Lee, Arthur


Sir,
Philada. Dec. 12. 1775
By this Conveyance we have the Pleasure of transmitting to you sundry printed Papers, that such of them as you think proper may be immediately published in England.
We have written on the Subject of American Affairs to Monsieur C. G. F. Dumas, who resides at the Hague. We recommend it to you to correspond with him, and to send through his Hands any Letters to us which you cannot send more directly. He will transmit them via St. Eustatia. When you write to him direct your Letter thus, A Mons. Monsr. C. G. F. Dumas chez Made. le Ve. Loder, ?a Hague; and put it under Cover directed to Mr. A. Stuckey Merchant at Rotterdam.
Mr. Story may be trusted with any Dispatches you think proper to send us. You will be so kind as to aid and advise him.
It would be agreable to Congress to know the Disposition of Foreign Powers towards us, and we hope this Object will engage your Attention. We need not hint that great Circumspection and impenetrable Secrecy are necessary. The Congress rely on your Zeal and Abilities to serve them, and will readily compensate you for whatever Trouble and Expence a Compliance with their Desires may occasion. We remit you for the present Two Hundred Pounds Sterling.
Whenever you think the Importance of your Dispatches may require it, we desire you to send an Express-Boat with them from England, for which Service your Agreement with the Owner there shall be fulfilled by us here.
We can now only add that we continue firm in our Resolutions to defend ourselves, notwithstanding the big Threats of the Ministry. We have just taken one of their Ordnance Store Ships, in which are abundance of Carcasses and Bombs intended for burning our Towns. With great Esteem, we are Sir, Your most obedient humble Servants
B FranklinJohn DickinsonJohn JayCommittee of Correspondence
